Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 05/27/2021.
Claims 1-20 are pending.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. For example, embedded hyperlinks are seen in [0011], [0080], or elsewhere if contains the hyperlinks. The references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No.  US 10387631 B2. This is a statutory double patenting rejection.
Comparing the current claims to the claims in the US patent, for example:
Current claims
Claims in U.S. Patent No. US 10387631 B2.
1. A system that dynamically interprets, configures and controls objects based on a context of one or more interactions, the system comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors,  cause the system to perform:

determining a context of one or more interactions;

transforming two or more base objects into two or more interpreted objects by interpreting the two or more base objects based on evaluation of the context,
and by resolving references of the two or more base objects relative to domain model types and concepts, each of the two or more base objects modeled using a same 
declarative modeling language, the same declarative modeling language enabling transitions between the two or more interpreted objects, at least one of the two or more interpreted objects including at least one post-condition, the at least one post-condition providing hooks for transition policies which allow the at least one of the two or more interpreted objects to be logically chained in a non-linear process;

transitioning between at least two of the two or more interpreted objects by chaining the at least two of the two or more interpreted objects based on a particular post-condition of a particular interpreted object of the at least two of the two or more interpreted objects to create at least a portion of a particular non-linear process; and 

executing at least the portion of the particular non-linear process.

2. The system of claim 1, wherein the one or more interactions include a real-time system request.

3. The system of claim 1, wherein the at least one post-condition provides hooks for one or more of the two or more interpreted objects to subscribe to interactions associated with a particular interpreted object.

4. The system of claim 1, wherein the at least two of the two or more interpreted objects are chained based on conditional policy-based interactions in a Publish-Subscribe style pattern.

5. The system of claim 1, wherein the at least two of the two or more interpreted objects are chained based on conditional policy-based links in a Hypermedia As The Engine Of Application State style pattern.

6. The system of claim 1, wherein at least one pre-condition and the at least one post-condition are inherited from software contracts of the two or more base objects.

7. The system of claim 6, wherein the software contracts specify non-functional concerns, wrapping at least one of the two or more interpreted objects with centralized policies, thereby enabling common management of heterogeneous objects.

8. The system of claim 7, wherein the centralized policies include security controls, the security controls comprising any of role-based access controls, license keys, certifications and authorizations.

9. The system of claim 7, wherein the centralized policies include system controls, the system controls comprising state management controls.

10. The system of claim 1, wherein the at least one of the two or more interpreted objects include at least one pre-condition.

11. The system of claim 10, wherein the at least one pre-condition provides hooks for permissions which support configuration and enforcement of security and identity policies.

1. A system that dynamically interprets, configures and controls objects based on a context of one or more interactions, the system comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the system to perform:

determining a context of one or more interactions based on in-band metadata;

transforming two or more base objects into two or more interpreted objects by interpreting the two or more base objects based on evaluation of the context, 
and by resolving references of the two or more base objects relative to domain model types and concepts, each of the two or more base objects modeled using a same declarative modeling language, the same declarative modeling language enabling transitions between the two or more interpreted objects, at least one of the two or more interpreted objects including at least one post-condition, the at least one post-condition providing hooks for transition policies which allow the at least one of the two or more interpreted objects to be logically chained in a non-linear process;

transitioning between at least two of the two or more interpreted objects by chaining the at least two of the two or more interpreted objects based on a particular post-condition of a particular interpreted object of the at least two of the two or more interpreted objects to create at least a portion of a particular non-linear process; and

executing at least the portion of the particular non-linear process.

2. The system of claim 1, wherein the one or more interactions include a real-time system request.

3. The system of claim 1, wherein the at least one post-condition provides hooks for one or more of the two or more interpreted objects to subscribe to interactions associated with a particular interpreted object.

4. The system of claim 1, wherein the at least two of the two or more interpreted objects are chained based on conditional policy-based interactions in a Publish-Subscribe style pattern.

5. The system of claim 1, wherein the at least two of the two or more interpreted objects are chained based on conditional policy-based links in a Hypermedia As The Engine Of Application State style pattern.

6. The system of claim 1, wherein at least one pre-condition and the at least one post-condition are inherited from software contracts of the two or more base objects.

7. The system of claim 6, wherein the software contracts specify non-functional concerns, wrapping at least one of the two or more interpreted objects with centralized policies, thereby enabling common management of heterogeneous objects.

8. The system of claim 7, wherein the centralized policies include security controls, the security controls comprising any of role-based access controls, license keys, certifications and authorizations.

9. The system of claim 7, wherein the centralized policies include system controls, the system controls comprising state management controls.

10. The system of claim 1, wherein the at least one of the two or more interpreted objects include at least one pre-condition.

11. The system of claim 10, wherein the at least one pre-condition provides hooks for permissions which support configuration and enforcement of security and identity policies.


Claims 12-20   are identical to                  ==>

Claims 12-20


The Claims of the current Application are identical to the US patent claims as shown in the compared table above. Independent Claim 1 and independent claim 12 of the current Application make broadening the recitation “ determining a context of one or more interactions;”, but the specification functions the claimed limitation as with “based on in-band metadata”. Therefore, broaden limitation “ determining a context of one or more interactions;” does not make it different from the recitation “determining a context of one or more interactions based on in-band metadata;” claimed in the US patent

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US11030281 B2.
Comparing the current claims to the claims in the US patent, for example:
Current claims
Claims in U.S. Patent No. US11030281 B2.
1. A system that dynamically interprets, configures and controls objects based on a context of one or more interactions, the system comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors,  cause the system to perform:

determining a context of one or more interactions;

transforming two or more base objects into two or more interpreted objects by interpreting the two or more base objects based on evaluation of the context,
and by resolving references of the two or more base objects relative to domain model types and concepts, 
each of the two or more base objects modeled using a same declarative modeling language, the same declarative modeling language enabling transitions between the two or more interpreted objects, 
at least one of the two or more interpreted objects including at least one post-condition, the at least one post-condition providing hooks for transition policies which allow the at least one of the two or more interpreted objects to be logically chained in a non-linear process;

transitioning between at least two of the two or more interpreted objects by chaining the at least two of the two or more interpreted objects based on a particular post-condition of a particular interpreted object of the at least two of the two or more interpreted objects to create at least a portion of a particular non-linear process; and 

executing at least the portion of the particular non-linear process.

2. The system of claim 1, wherein the one or more interactions include a real-time system request.

3. The system of claim 1, wherein the at least one post-condition provides hooks for one or more of the two or more interpreted objects to subscribe to interactions associated with a particular interpreted object.

4. The system of claim 1, wherein the at least two of the two or more interpreted objects are chained based on conditional policy-based interactions in a Publish-Subscribe style pattern.

5. The system of claim 1, wherein the at least two of the two or more interpreted objects are chained based on conditional policy-based links in a Hypermedia As The Engine Of Application State style pattern.


6. The system of claim 1, wherein at least one pre-condition and the at least one post-condition are inherited from software contracts of the two or more base objects.

7. The system of claim 6, wherein the software contracts specify non-functional concerns, wrapping at least one of the two or more interpreted objects with centralized policies, thereby enabling common management of heterogeneous objects.

8. The system of claim 7, wherein the centralized policies include security controls, the security controls comprising any of role-based access controls, license keys, certifications and authorizations.

9. The system of claim 7, wherein the centralized policies include system controls, the system controls comprising state management controls.

10. The system of claim 1, wherein the at least one of the two or more interpreted objects include at least one pre-condition.

11. The system of claim 10, wherein the at least one pre-condition provides hooks for permissions which support configuration and enforcement of security and identity policies.

1. A system that dynamically interprets, configures and controls objects based on a context of one or more interactions, the system comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the system to perform:

determining a context of one or more interactions based on real-time state;

transforming two or more base objects into two or more interpreted objects by interpreting at run-time the two or more base objects based on evaluation of the context, 



each of the two or more base objects modeled using a same declarative modeling language, the same declarative modeling language enabling transitions between the two or more interpreted objects;








transitioning between at least two of the two or more interpreted objects by chaining the at least two of the two or more interpreted objects based on a post-condition of a particular interpreted object of the at least two of the two or more interpreted objects to create at least a portion of a non-linear process; and

executing the at least the portion of the particular non-linear process.

2. The system of claim 1, wherein the one or more interactions include a real-time system request.

3. The system of claim 1, wherein the post-condition provides hooks for one or more of the two or more interpreted objects to subscribe to interactions associated with the particular interpreted object.

4. The system of claim 1, wherein the at least two of the two or more interpreted objects are chained based on conditional policy-based interactions in a Publish-Subscribe style pattern.

5. The system of claim 1, wherein the at least two of the two or more interpreted objects are chained based on conditional policy-based links in a Hypermedia As The Engine Of Application State style pattern.

6. The system of claim 1, wherein the post-condition is inherited from software contracts of the two or more base objects.


7. The system of claim 6, wherein the software contracts specify non-functional concerns, wrapping at least one of the two or more interpreted objects with centralized policies, thereby enabling common management of heterogeneous objects.

8. The system of claim 7, wherein the centralized policies include security controls, the security controls comprising any of role-based access controls, license keys, certifications and authorizations.

9. The system of claim 7, wherein the centralized policies include system controls, the system controls comprising state management controls.

10. The system of claim 1, wherein at least one of the two or more interpreted objects include at least one pre-condition.

11. The system of claim 10, wherein the at least one pre-condition provides hooks for permissions which support configuration and enforcement of security and identity policies.

Claims 12-20   are compared to       ==>

Claims 12-20


The claims of the current Applicant provide claims functioned with transforming two or more based objects into two more interpreted objects included with resolving references and with providing hooks for transition policies. 
Although the claims at issue are not identical, they are not patentable distinct from each other as seen in the table above, because the step of transforming of the current claims only adds extra functional coverage. 
Therefore, it would be obvious to an ordinary of skills in the art before the effective filing of the invention to extend functioning coverages to the US patent claiming. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	TTV
	September 9, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191